[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] FINDING OF FACT AND CONCLUSIONS OF LAW PROCEDURAL BACKGROUND
The instant matter was filed as a Small Claims case in G.A. 12 in Manchester on February 8, 1999. The matter was transferred to the regular docket by Motion to Transfer dated March 5, 1999. The matter was heard by the Honorable Kevin Booth without a jury on April 13, 2000.
 Facts
1. The defendants, police officers of the Town of East Hartford, questioned the plaintiff Milagaros Avila about the death of a new born baby.
2. The defendants did not accuse the plaintiff of committing a crime.
3. The defendants did not advise the plaintiff of her constitutional rights and did not tell her that she was under arrest.
4. While the plaintiff may have complied because she feared the officers, she nevertheless accompanied the defendants voluntarily and voluntarily entered the back seat of their cruiser.
5. The plaintiff has failed to prove by a preponderance of the evidence that the defendants handcuffed her.
 Conclusions of Law
CT Page 4976
1. The defendants lacked probable cause to arrest the plaintiff.
2. The defendants questioned but did not arrest the plaintiff.
3. The defendant did not accuse the plaintiff of a crime, did not arrest the plaintiff; did not handcuff the plaintiff; and did not take the plaintiff into custody against her will.
 CONCLUSION
Judgment is entered in favor of all defendants.
By the Court,
Booth, J.